DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “such that the fiber direction thereof” is indefinite as it is unclear what “thereof” is referring to.  As this is critical to the claim, the claim has not been further examined with regards to prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,007,659 to Hasegawa (Hasegawa).
Concerning claim 1, Hasegawa discloses a veneer dehydration method for removing moisture contained in veneers, comprising the steps of 
(a) forming a layered-up veneer board (52 or 55) by layering a second veneer (50b or 56b), which is positioned with a fiber direction thereof aligned with a second direction (see figures 5 and 7 where the fiber direction is generally up and down) intersecting with a first direction, on a first veneer (51 or 57b) positioned with a fiber direction thereof aligned with the first direction (as seen in figures 5 and 7, the fiber direction is generally left and right); and 
(b) removing moisture contained in the first and second veneers by applying pressure to and compressing the layered-up veneer board from above and below in a layering direction (as seen in figure 4(d), the layered-up board 52 is compressed from above by platen 101 and below by platen 102 and moisture is removed, see column 7, lines 57-66 and column 11, lines 48-53).
Concerning claim 2, Hasegawa discloses the step (a) forms the layered-up veneer board by alternately layering the first veneer and the second veneer (see figures 4(c) and 5).
Concerning claim 10, Hasegawa discloses the first and second veneers (51 and 50b or 56b and 57b) each include a rectangular veneer which has a .

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 3,888,715 to Fraser et al (Fraser).
Concerning claim 12, Fraser discloses a veneer dehydration system for removing moisture contained in veneers, comprising: 
a veneer stacking device (E1 in the figure reproduced below) capable of stacking the veneers, layered; 
a first conveyor (121) disposed upstream of the veneer stacking device (E1) in a direction in which the veneers are conveyed, the first conveyor (121) configured to convey the veneers to the veneer stacking device with a fiber direction of the veneers aligned with a first direction; 
a second conveyor (126) disposed upstream of the veneer stacking device (E1) in the direction in which the veneers are conveyed, the second conveyor (126) configured to convey the veneers to the veneer stacking device with the fiber direction of the veneers aligned with a second direction intersecting with the first direction; 
a veneer compressing device (128) disposed downstream of the veneer stacking device (E1), the veneer compressing device (128) having first (E2 in the figure reproduced below) and second (E3 in the figure reproduced below) platens disposed on either side of a direction in which the veneers are layered; and 
.


    PNG
    media_image1.png
    434
    635
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of U.S. Patent No. 8,647,749 to Norling et al (Norling).
Concerning claim 3, Hasegawa does not disclose the step (a) forms a layered body by layering a pair of the second veneers on the first veneer.
Norling discloses the steps of 
(a) forming a layered-up veneer board (21) by layering a second veneer (23, 27, 29), which is positioned with a fiber direction thereof aligned with a second direction (see the arrows in figure 3a) intersecting with a first direction, on a first veneer (25) positioned with a fiber direction thereof aligned with the first direction (see the arrows in figure 3a) and wherein the step (a) forms a layered body (21) by layering a pair of the second veneers (27 and 29) on the first veneer (25), and the layered-up veneer board is formed by layering a plurality of the layered bodies (inherently disclosed in column 6, lines 39-43 as C-C-L-C-C-L would be another unbalanced platform arrangement similar to C-C-N-C-C-L, also see figures 1c and 2c).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the step (a) of Hasegawa with the step (a) of Norling where additional second veneers are added to the first veneer because, as disclosed by Norling, this creates a decorative panel with improved resistance to deformation (column 2, lines 20-25).
Additionally, if applicant argues that Norling does not disclose the layered-up veneer board is formed by layering a plurality of the layered bodies, it would have been obvious to do so since mere duplication of parts has no patentable In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Applicant applies no criticality to this.
Concerning claim 4, Norling, as applied to Hasegawa, discloses the step (a) forms a layered body (figure 5c) by layering a pair of the second veneers (C, C) on a pair of the first veneers (L, L), and the layered-up veneer board is formed by layering a plurality of the layered bodies (see discussion above).
Concerning claim 5, Norling, as applied to Hasegawa, discloses the step (a) forms a layered body (21) by layering a set of three of the second veneers (23, 27, 29) on the first veneer (25), and the layered-up veneer board is formed by layering a plurality of the layered bodies (see discussion above).
Concerning claim 6, Norling, as applied to Hasegawa, discloses the step (a) forms a layered body (figures 5d, 5g and 5h) by layering a set of three of the second veneers (L, L, L) on a pair of the first veneers (C, C), and the layered-up veneer board is formed by layering a plurality of the layered bodies (see discussion above).
Concerning claim 7, Norling, as applied to Hasegawa, discloses the step (a) forms a layered body by layering a set of three of the second veneers on a set of three of the first veneers (as this would be included in the examples discussed in ), and the layered-up veneer board is formed by layering a plurality of the layered bodies.
However, in the event applicant argues that such an embodiment is not part of the examples provide by Norling, it would have been obvious to modify the embodiments of figures 5c, 5g and 5h which disclose three second veneers In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa.
Concerning claim 9, Hasegawa does not disclose the first and second veneers each include a square veneer which has a square shape when viewed from one side in a direction along the layering direction.
It would have been obvious to the skilled artisan at the time of the invention to construct the layered up veneer board of Hasegawa with square veneers as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to using square veneers as opposed to rectangular.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Concerning claim 11, Hasegawa does not disclose the rectangular veneer is formed to have a long side approximately twice as long as a short side (as Hasegawa only shows a partial portion of the veneer).
It would have been obvious to the skilled artisan at the time of the invention to construct the layered up veneer board of Hasegawa such that the rectangular veneer is formed to have a long side approximately twice as long as a short side as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact sizing of the rectangular veneer.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,662,760 discloses pressing a layered up board of veneer (5) with a press (20) which removes water.  U.S. Patent No. 10,131,119 discloses examples of layered up boards known in the art.  U.S. Patent No. 10,723,036 discloses another examples of a conveying device that forms layered up boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/03/2021